DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/4/2022 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 and 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an abstract idea as discussed below.  This abstract idea is not integrated into a practical application for the reasons discussed below.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons discussed below.  
Step 1 of the 2019 Guidance requires the examiner to determine if the claims are to one of the statutory categories of invention.  Applied to the present application, the claims belong to one of the statutory classes of a process or product as a computer implemented method or a computer system/product.
Step 2A of the 2019 Guidance is divided into two Prongs.  Prong 1 requires the examiner to determine if the claims recite an abstract idea, and further requires that the abstract idea belong to one of three enumerated groupings: mathematical concepts, mental processes, and certain methods of organizing human activity.

Claim 1 is copied below, with the limitations belonging to an abstract idea being underlined.
A computing device, comprising:
a memory; and
processing circuitry coupled to the memory, wherein the memory and the processing circuitry, in operation, implement a neural network having at least one layer of a plurality of neurons, the plurality of neurons including neuron connections and input connections, the neuron connections between neurons in the at least one layer of said plurality of neurons, and the input connections between neurons in the at least one layer of said plurality of connections and a network input of sensor signals received from one or more motion sensors regarding a time-varying activity performed by a user, wherein the neuron connections and the input connections have respective neuron connection weights and input connection weights, wherein neurons in the at least one layer of said plurality of neurons have neuron responses set by an activation function with activation values variable over time, at least one layer of said plurality of neurons including activation function computing circuits of the processing circuitry [computing circuits as described in the specification can be digital, i.e. mathematical computing circuits], the activation function computing circuits, in operation, compute current activation values of the activation function as a function of previous activation values of the activation function and current network input values,
wherein one or more of a connection weight or an input weight of a neuron of the at least one layer is trained based on the current activation values as computed.

The limitations underlined can be considered to describe a mathematical concept, namely a series of calculations leading to one or more numerical results or answers, obtained by a sequence of mathematical operations on numbers. The lack of a specific equation in the claim merely points out that the claim would monopolize all possible appropriate equations for accomplishing this purpose in all possible systems. These steps recited by the claim therefore amount to a series of mental and/or mathematical steps, making these limitations amount to an abstract idea.
In summary, the highlighted steps in the claim above therefore recite an abstract idea at Prong 1 of the 101 analysis.
The additional elements in the claim have been left in normal font.  
The additional limitations in relation to the computer, computer product, or computer system, i.e. with and input, output, and sensor does not offer a meaningful limitation beyond generally linking the use of the method to a computer (see ALICE CORP. v. CLS BANK INT’L 573 U. S. ____ (2014)). The claim does not recite a particular machine applying or being used by the abstract idea.
The additional limitations of receiving data, i.e. data gathering, and outputting data, i.e. reporting of results, equates to extra solution data activity (see MPEP 2106.05(g)).
The claims do not integrate the abstract idea into a practical application. Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application. The claim does not recite a particular machine applying or being used by the abstract idea. The claim does not effect a real-world transformation or reduction of any particular article to a different state or thing.  (Manipulating data from one form to another or obtaining a mathematical answer using input data does not qualify as a transformation in the sense of Prong 2.)  
The claim does not contain additional elements which describe the functioning of a computer, or which describe a particular technology or technical field, being improved by the use of the abstract idea.  (This is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  Here, the claim does not recite carrying out any comparable particular technological process.) In all of these respects, the claim fails to recite additional elements which might possibly integrate the claim into a particular practical application. Instead, based on the above considerations, the claim would tend to monopolize the abstract idea itself, rather than integrate the abstract idea into a practical application.
The newly amended limitation defining the type of data analyzed by the network only limits the type of data received/processed by the network, i.e. of sensor signals received from one or more motion sensors regarding a time-varying activity performed by a user. The additional limitations of wherein the data is received from one or more motion sensors regarding a time-varying activity performed by a user equates to extrasolution data activity, i.e. data gathering (see MPEP 2106.05(g)).
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claim to amount to significantly more than the abstract idea itself.  The considerations for this particular claim are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claim does not amount to significantly more than the abstract idea.
Therefore, claims 1 is rejected under 35 U.S.C. 101 as directed to an abstract idea without significantly more.

Dependent claims 2-5 and 7 are similarly ineligible. The dependent claims merely add limitations which further detail the abstract idea, namely further mathematical steps detailing how the data processing algorithm/neural network processing algorithm is implemented, i.e. additional software limitations. These do not help to integrate the claim into a practical application or make it significant more than the abstract idea (which is recited in slightly more detail, but not in enough detail to be considered to narrow the claim to a particular practical application itself). 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Vervist (US 20180181860) in view of Basterrech (Self-Organizing Maps and Scale-Invariant Maps in Echo State Networks), see NPL of record, and Nakano (US 20180309266).

Regarding claim 1, Verbist discloses a computing device (see paragraphs 0023, 0036, and 0081), comprising:
wherein the computing device, in operation, implements a neural network (see paragraphs 0023, 0036, 0081, and 0100) having at least one layer, and a network input of sensor signals received from one or more motion sensors regarding a time-varying activity performed by a user (see Abstract and paragraphs 0009, 0023, 0030-0033, 0053-0054, 0097, and 0100: using a neural network to determine movement behavior of a user; and see paragraphs 0003, 0052, and 0069: input includes raw sensor data from one or more sensors; and see Figs 2 and 3 and paragraph 0059 and 0064: neural network includes a plurality of layers). 
Verbist does not expressly disclose wherein the computing device includes a memory and processing circuitry coupled to the memory, wherein the memory and the processing circuitry, in operation, implement the neural network; 
wherein the at least one layer has a plurality of neurons, the plurality of neurons including neuron connections and input connections, the neuron connections between neurons in the at least one layer of said plurality of neurons, and the input connections between neurons in the at least one layer of said plurality of connections, wherein the neuron connections and the input connections have respective neuron connection weights and input connection weights, wherein neurons in the at least one layer of said plurality of neurons have neuron responses set by an activation function with activation values variable over time, at least one layer of said plurality of neurons including activation function computing circuits of the processing circuitry, the activation function computing circuits, in operation, compute current activation values of the activation function as a function of previous activation values of the activation function and current network input values,
wherein one or more of a connection weight or an input weight of a neuron of the at least one layer is trained based on the current activation values as computed.

Basterrech discloses a neural network having a plurality of layers wherein the at least one layer has a plurality of neurons (see Abstract and Figure 1), the plurality of neurons including neuron connections and input connections (see Abstract, Figure 1, page 94 Introduction first paragraph, and page 96 III A: discloses input neurons, reservoir neurons, discloses connection between neurons), the neuron connections between neurons in the at least one layer of said plurality of neurons (see Abstract, Figure 1, page 94 Introduction first paragraph, and page 96 III A: discloses connections, including connection in the reservoir, i.e. connections between neurons in at least one layer), and the input connections between neurons in the at least one layer of said plurality of connections, wherein the neuron connections and the input connections have respective neuron connection weights and input connection weights (see Abstract, Figure 1, page 94 Introduction first paragraph, and page 96 III A: discloses connection with input weights and connections with reservoir weights), wherein neurons in the at least one layer of said plurality of neurons have neuron responses set by an activation function with activation values variable over time (see page 95 II B and page 96 right column to page 97 first paragraph: discloses and activation function with respect to time with respect to the functioning/response of the neurons), at least one layer of said plurality of neurons including activation function computing circuits of the processing circuitry, the activation function computing circuits, in operation, compute current activation values of the activation function as a function of previous activation values of the activation function and current network input values (see Figure 1, page 94 Introduction first paragraph, and page 96 right column to page 97 first paragraph: disclosing computing an activation value, i.e. x(t), based on previous activation values, i.e. x(t-1), disclosed processing algorithm meets the limitations of the recited activation function computing circuits as the applicant’s specification indicates that circuit can be implemented as digital circuits, i.e. software, obvious that the disclosed algorithm is a software algorithm; the disclosed computation algorithm of xi(t) and x(t) are identical to the algorithms disclosed in Figs. 4 and 5 of the applicant’s specification, i.e. how the activation function is computed),
wherein one or more of a connection weight or an input weight of a neuron of the at least one layer is trained based on the current activation values as computed (see Figure 1, page 94 Introduction first paragraph, and page 96 right column to page 97 first paragraph: discloses computing reservoir connection weights based upon current activation values).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Verbist with the teachings of Basterrech, i.e. using the disclosed recurrent neural network, for the advantageous benefit of using a particular constructed neural network that significantly improves the accuracy of its classification when compared to a conventional neural network. 

Verbist and Basterrech do not expressly disclose wherein the computing device includes a memory and processing circuitry coupled to the memory, wherein the memory and the processing circuitry, in operation, implement the neural network. 

Nakano discloses a computing device (see paragraphs 0145-0146: computer), wherein the computing device includes a memory and processing circuitry coupled to the memory, wherein the memory and the processing circuitry, in operation, implement the neural network (see Figs. 1 and 14, paragraphs 0078, 0145-0146, 0155-0157, and 0160: discloses processor configured to executing program instructions for implementing the disclosed invention, disclosed invention includes a neural network).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Verbist in view of Basterrech with the teachings of Nakano, i.e. using a computing device with a processor coupled to a memory component to implement the neural network, for the advantageous benefit of using conventional computer components to efficiently perform the neural network computations of Verbist. 

Regarding claim 2, Verbist does not expressly disclose wherein the neuron connections include neuron self-connections. 

Basterrech discloses wherein the neuron connections include neuron self-connections (see Fig. 1). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Verbist in view of Nakano with the teachings of Basterrech, i.e. using the disclosed recurrent neural network, for the advantageous benefit of using a particular constructed neural network that significantly improves the accuracy of its classification when compared to a conventional neural network. 


Regarding claim 3, Verbist does not expressly disclose wherein said activation function computing circuits comprise:
distance computing blocks arranged to produce a first output indicative of a distance between said current network input and a respective input connection weight, and arranged to produce a second output indicative of a distance between said previous activation value and a respective neuron connection weight; and
an exponential module arranged to apply an exponential function to a sum of said first and second outputs.

Basterrech discloses wherein said activation function computing circuits/processing algorithm comprise distance computing blocks arranged to produce a first output indicative of a distance between said current network input and a respective input connection weight, and arranged to produce a second output indicative of a distance between said previous activation value and a respective neuron connection weight (see Figure 1, page 94 Introduction first paragraph, and page 96 right column to page 97 first paragraph: discloses computing Euclidean distances for both the inputs using input connection weights and reservoir connection weights and activation values); and
an exponential module arranged to apply an exponential function to a sum of said first and second outputs (see Figure 1 and page 96 right column to page 97 first paragraph: discloses exponential function using both of the weights as a summation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Verbist in view of Nakano with the teachings of Basterrech, i.e. using the disclosed recurrent neural network, for the advantageous benefit of using a particular constructed neural network that significantly improves the accuracy of its classification when compared to a conventional neural network. 

Regarding claim 4, Verbist does not expressly disclose wherein the distance computing modules are configured to compute said distances as Euclidean distances. 

Basterrech discloses wherein the distance computing modules are configured to compute said distances as Euclidean distances (see Figure 1, page 94 Introduction first paragraph, and page 96 right column to page 97 first paragraph: discloses computing Euclidean distances).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Verbist in view of Nakano with the teachings of Basterrech, i.e. using the disclosed recurrent neural network, for the advantageous benefit of using a particular constructed neural network that significantly improves the accuracy of its classification when compared to a conventional neural network. 

Regarding claim 5, Verbist does not expressly disclose dampening modules arranged to apply dampening factors to said first and second outputs summed to provide said sum of said first and second outputs

Basterrech discloses dampening modules arranged to apply dampening factors to said first and second outputs summed to provide said sum of said first and second outputs (see Figure 1, page 94 Introduction first paragraph, and page 96 right column to page 97 first paragraph: exponential function includes weights/dampening factors -α and -β).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Verbist in view of Nakano with the teachings of Basterrech, i.e. using the disclosed recurrent neural network, for the advantageous benefit of using a particular constructed neural network that significantly improves the accuracy of its classification when compared to a conventional neural network. 

Regarding claim 7, Verbist does not expressly disclose a multiplier arranged to multiply by a gain factor less than unity, the multiplier coupling the output of said exponential module to an input of the leaky integration stage, wherein the leaky integration stage includes a leaky feedback loop with a leak factor which is complementary to unity of said gain factor less than unity.

Basterrech discloses a multiplier arranged to multiply by a gain factor less than unity, the multiplier coupling the output of said exponential module to an input of the leaky integration stage, wherein the leaky integration stage includes a leaky feedback loop with a leak factor which is complementary to unity of said gain factor less than unity (see Figure 1, page 94 Introduction first paragraph, and page 96 right column to page 97 first paragraph: leaky parameter γ, between 0 an 1, disclosed equation represent a feedback loop as claimed by the applicant).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Verbist in view of Nakano with the teachings of Basterrech, i.e. using the disclosed recurrent neural network, for the advantageous benefit of using a particular constructed neural network that significantly improves the accuracy of its classification when compared to a conventional neural network. 

Regarding claim 8, Verbist discloses a device (see paragraphs 0023, 0036, and 0081), including:
a motion sensor to provide a sensor signal regarding a time-varying activity performed by a user (see Abstract and paragraphs 0009, 0023, 0030-0033 and 0053-0054: using a neural network to determine movement behavior of a user; and see paragraphs 0003, 0052, and 0069: input includes raw sensor data from one or more sensors); and
a neural network coupled to the sensor (see Abstract and paragraphs 0009, 0023, 0030-0033, 0053-0054, 0097, and 0100: using a neural network to determine movement behavior of a user; and see paragraphs 0003, 0052, and 0069: input includes raw sensor data from one or more sensors; and see Figs 2 and 3 and paragraph 0059 and 0064: neural network includes a plurality of layers), the neural network including at least one layer and a network input of the sensor signal provided by the motion sensor (see Abstract and paragraphs 0009, 0023, 0030-0033, 0053-0054, 0097, and 0100: using a neural network to determine movement behavior of a user; and see paragraphs 0003, 0052, and 0069: input includes raw sensor data from one or more sensors; and see Figs 2 and 3 and paragraph 0059 and 0064: neural network includes a plurality of layers); and 
and output to provide a network-processed output signal that classifies the time-varying activity performed by the user (see Abstract, Figs 2, 3A, and 7, and paragraphs 0015, 0059 and 0090: output of behavior/classified time-varying activity). 

Verbist does not expressly disclose wherein the at least one layer has of a plurality of neurons, the plurality of neurons including neuron connections and input connections, the neuron connections between neurons in the at least one layer of said plurality of neurons, and the input connections between neurons in the at least one layer of said plurality of connections, wherein the neuron connections and the input connections have respective neuron connection weights and input connection weights, wherein neurons in the at least one layer of said plurality of neurons have neuron responses set by an activation function with activation | values variable over time, at least one layer of said plurality of neurons including activation function computing circuits configured to compute current activation values of the activation function as a function of previous activation values of the activation function and current network input values; 
an input stage coupled to said sensor and configured to receive said sensor signal as said network input; and 
wherein the output is a readout stage that provides the network-processed output, 
wherein one or more of a connection weight or an input weight of a neuron of the at least one layer is trained based on the current activation values as computed.

Basterrech discloses a neural network (see Abstract and Figure 1) wherein the at least one layer has of a plurality of neurons (see Abstract and Figure 1), the plurality of neurons including neuron connections and input connections (see Abstract, Figure 1, page 94 Introduction first paragraph, and page 96 III A: discloses input neurons, reservoir neurons, discloses connection between neurons), the neuron connections between neurons in the at least one layer of said plurality of neurons (see Abstract, Figure 1, page 94 Introduction first paragraph, and page 96 III A: discloses connections, including connection in the reservoir, i.e. connections between neurons in at least one layer), and the input connections between neurons in the at least one layer of said plurality of connections, wherein the neuron connections and the input connections have respective neuron connection weights and input connection weights (see Abstract, Figure 1, page 94 Introduction first paragraph, and page 96 III A: discloses connection with input weights and connections with reservoir weights), wherein neurons in the at least one layer of said plurality of neurons have neuron responses set by an activation function with activation values variable over time (see page 95 II B and page 96 right column to page 97 first paragraph: discloses and activation function with respect to time with respect to the functioning/response of the neurons), at least one layer of said plurality of neurons including activation function computing circuits configured to compute current activation values of the activation function as a function of previous activation values of the activation function and current network input values (see Figure 1, page 94 Introduction first paragraph, and page 96 right column to page 97 first paragraph: disclosing computing an activation value, i.e. x(t), based on previous activation values, i.e. x(t-1), disclosed processing algorithm meets the limitations of the recited activation function computing circuits as the applicant’s specification indicates that circuit can be implemented as digital circuits, i.e. software, obvious that the disclosed algorithm is a software algorithm; the disclosed computation algorithm of xi(t) and x(t) are identical to the algorithms disclosed in Figs. 4 and 5 of the applicant’s specification, i.e. how the activation function is computed); 
an input stage and a readout stage (see Figure 1); and 
wherein one or more of a connection weight or an input weight of a neuron of the at least one layer is trained based on the current activation values as computed (see Figure 1, page 94 Introduction first paragraph, and page 96 right column to page 97 first paragraph: discloses computing reservoir connection weights based upon current activation values). 

Verbist and Basterrech do not expressly disclose wherein the input stage is coupled to said sensor and configured to receive said sensor signal as said network input; and 
wherein the output/readout stage provides the network-processed output.


Nakano discloses a device (see Abstract and Fig. 1: system/device), including:
a sensor to provide a sensor signal (see Fig. 1 and paragraph 0024: sensor for providing input); 
a neural network coupled to the sensor (see Fig. 1 and paragraphs 0024-0025: sensor providing time-series data to the network in places of data generator);
wherein the input stage is coupled to said sensor and configured to receive said sensor signal as said network input (see Fig. 1 and paragraphs 0024-0025); and 
wherein the output/readout stage provides the network-processed output (see Fig. 1 and paragraphs 0025-0029: output layer/readout stage providing output vales, i.e. a network-processed output signal). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Verbist in view of Basterrech with the teachings of Nakano, i.e. using a computing device to implement the neural network, for the advantageous benefit of using a conventional computer to efficiently perform the neural network computations of Basterrech. 

Response to Arguments
Applicant's arguments filed 11/4/2022 have been fully considered but they are not persuasive. 
Applicant argues that the amendments to independent claim 8 overcome the prior 101 Claim Rejection of independent claim 8. The examiner agrees, the prior 101 Claim Rejection of independent claim 8 has been withdrawn. 
Applicant argues that amended independent claim 1 is patent eligible for the same reasons with respect to amended claim 8. The examiner respectfully disagrees. 
The amendments to claim 8 included the addition of a motion sensor to detect a sensor signal regarding a time-varying activity performed by a user, liking the network input to the sensor signal provided by the motion sensor, and a readout state to provide a network-processed output signal that classified the time-varying activity performed by the user. Based on the combination of amendments, independent claim 8 is no longer directed to an abstract idea, but to an apparatus with a practical application of measuring and classifying a time varying activity performed by a user. 
However, similar amendments have not been made to independent claim 1. Independent claim 1 is directed to a computing apparatus that performs the previously discussed abstract idea. The amendment to independent claim 1 only defines the type of data input to the network, i.e. limits the data received/input into the network. The claim does not expressly incorporate the practical application of the recited abstract idea like independent claim 8. Independent claim 1 does not expressly include a motion sensor to detect a sensor signal regarding a time-varying activity performed by a user as the motion sensor itself is not part of the claimed computing device of independent claim 1 nor a readout state to provide a network-processed output signal that classified the time-varying activity performed by the user, i.e. no practical application of monitoring and classifying a time-varying activity performed by a user. 
Applicant argues that that the prior art of record, i.e. Basterrech, fails to disclose the argued limitations in relation to computing current activation values of the activation function as a unction of previous activation values and computing a weight of a neuron bases on the current activation value. The applicant argues this by pointing out differences in the symbols in the applicant’s invention and the prior art reference. 
The examiner respectfully disagrees. The formula disclosed in the prior art reference is the same of the computational algorithm disclosed in the Fig. 4 and Fig. 5 of the applicant’s PG publication. Once with ordinary skill in the art would recognize the similarities between Basterrech and the applicant’s invention.
In the alternative, the state of the reservoir is disclosed in Basterrech comprises weights/activation values (see Basterrech page 96). The applicant’s specification relates weights to activations (see paragraph 0040 of the applicant’s PG Pub). Furthermore, since x(t) is dependent on x(t-1) and the reservoir weight values are dependent upon x(t), and x(t) includes comprises weight values, i.e. activation values, also interpreting x(t) as an activation function, such an interpretation also meets the limitations of the claimed. 

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jaeger (US 7321882) discloses a recurrent artificial neural network with self-connections.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL J DALBO/Primary Examiner, Art Unit 2857